Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. Applicant's submission for RCE filed on 2/12/21 has been entered.
 	This communication is responsive to the applicant’s amendment filed on 1/15/21. Claims 8-25 are allowed.
Response to the Argument
3.	All 112(b) rejections for claim 8-25 has been withdrawn in light of the amendment to the claim 8, 14, and 20 and explanation provided in remarks (Page. 8) filed on 1/15/21.

					Allowable Subject Matter
4.        The following is an examiner’s statement of reasons for allowance for claim 8:  
	The closest prior art Pfaffinger (US PG Pub: 2015/0296671) appears to teach a production plan creation system for creating a production plan for producing a component-mounted board by exchangeably loading multiple feeders on a component mounting machine; picking up components supplied by the feeders using suction nozzles of the component mounting machine; and mounting the components on a circuit board; the production plan creation system comprising: production job grouping means for, when grouping multiple production jobs 
	The newly cited art Chan (US Patent: 10522427) appears to teach Techniques providing semiconductor wafer grouping in a feed forward process (Refer to Fig. 2).
	 None of the prior art on record taken either alone or in obvious combination disclose the “wherein the production job grouping means performs the grouping such that the same jump-the- queue job predicted or entered by the jump-the-queue prediction means is included in all of the multiple setup groups or in at least two of the multiple setup groups” in addition with the other claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
5.	Claims 9-13 are allowed due to their direct/indirect dependency on claim 8.
6.	Independent claim 14, and 20 recites the same allowable limitation as claim 8. Hence independent claim 14 and its dependent claims 15-19, independent claim 20 and its dependent claims 21-25 are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116